DETAILED ACTION
RCE was filed on 05/31/2022.
Claims 1-32 are pending.
Claims 1-32 are allowed.
REASONS FOR ALLOWANCE
The present invention is directed to Hal Duplex Techniques for Wireless Communications.  Each independent claim identifies the uniquely distinct features: regarding claim 1, selecting a sub-channel of multiple sub-channels for transmitting, over a time duration and to the group of relaying UEs, ultra-reliable quality-of-service (QoS) traffic, wherein other sub-channels of the multiple sub-channels are used for initial ultra-reliable QoS transmissions from one or more other transmitting UEs over the time duration, in combination with other limitations in the claim.
The closest prior art, Hu et al., (US 20190280761 A1) disclose conventional way the transmitter communication device for a D2D communication network with a plurality of communication devices, including one or more receiver communication devices and a plurality of relay communication devices. The transmitter communication device comprises: a processor configured to select a subset of plurality of relay communication devices for relaying a communication message to the one or more receiver communication devices and to configure the subset of relay communication devices to relay the communication message using one of a plurality of relay modes, including a first relay mode or a second relay mode, wherein the first relay mode is an “amplify and forward” relay mode and wherein the second relay mode is a “decode and forward” relay mode, either singularly or in combination, fail to anticipate or render the above features obvious.
The closest prior art, Thurbert et al., (US 20190132784 A1) disclose conventional way the identifiers of candidate D2D device pairings from D2D peer discovery performed by a plurality of UEs served in a plurality of base stations and link quality data associated with each candidate D2D device pairings are obtained. D2D network topology map data including a plurality of link-state relationships are generated based on the identifiers of candidate D2D device pairings. A plurality of connection paths of UEs are computed based on the generated link-state relationships and the link quality data, where each computed connection path includes UEs indicated as required nodes and at least one UE indicated as a candidate relay node. An optimal connection path that satisfies a latency parameter is selected from the plurality of computed connection paths, either singularly or in combination, fail to anticipate or render the above features obvious.
Claims 9, 17 and 25 encompasses limitations that are similar to claim 1. Thus, claims 9, 17 and 25 are allowed based on the same reasoning as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473